UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-6849



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


VINCENT EUGENE LINEBERGER,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CR-96-11-MU, CA-00-568-3-MU)


Submitted:   July 25, 2001                 Decided:   August 2, 2001


Before WILLIAMS, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Vincent Eugene Lineberger, Appellant Pro Se. Brian Lee Whisler,
OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Vincent Eugene Lineberger appeals from the district court’s

order denying his motion for release on bail pending disposition of

his 28 U.S.C.A. § 2255 (West Supp. 2000) motion.   We have reviewed

the record and the district court’s opinion and find no reversible

error.   Accordingly, we deny a certificate of appealability and

dismiss the appeal on the reasoning of the district court.   United

States v. Lineberger, Nos. CR-96-11-MU; CA-00-568-3-MU (W.D.N.C.

Apr. 17, 2001).   We further deny Lineberger’s motions for release

pending appeal, for designation of additional pleadings in the

record on appeal, and for mandamus relief.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                 2